Title: To Benjamin Franklin from Poreau & Cie., 27 June 1782
From: Poreau & Cie.
To: Franklin, Benjamin


MonsieurDunkerque le 27 Juin 1782
La bonté avec la quelle vous avez bien voulu acceuillir notre Sr. Poreau Lorsqu’il a eu l’honneur de vous presenter Ses Respects pendant son Sejour a Paris, et la promesse obligeante que vous lui avez faite de vous employer pour obtenir L’Echange du Capitaine Christophe Codner cy devant Capitaine dun de nos Corsaires, nous fait esperer que vous ne prendrez pas de mauvaise part la liberté dont nous usons en vous envoyant cy Incluse une Lettre que nous venons de recevoir de ce pauvre Garçon qui est reellement digne d’un meilleur Sort. Vous y verrez Monsieur q’un Terme de Souffrance aussi Long que celuy qu’il a deja eprouvé n’a point encore Suffit pour mettre des bornes aux Traitements farouches qu’il essuy de la part des Anglois.
Nous osons esperer de votre humanité Monsieur, que vous voudrez bien prendre cette affaire a Cœur et mettre en œuvre des Moyens efficaces pour obtenir La Liberté du Capitaine Codner, qui est natif et bon Sujet de L’amerique. Nous vous serons garants de sa Reconnaissance parfaite.
Avec Tout le Respect possible Nous avons L’honneur d’etre Monsieur Vos tres humbles & tres obeissants Serviteurs
Poreau & Comp
 
Notation: Poureau & Co. 27. Juin 1782.
